DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered. 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 08/08/2022.  Claim(s) 1, 6, 9-12, 17, and 20-24 are presently pending.  Claim(s) 1 and 10 is/are amended.  Claim(s) 2-5, 7-8, 13-16, and 18-19 is/have been cancelled.  Claim(s) 23-24 is/are new.

Response to Arguments
Regarding the rejection of claim(s) 1, 6-7, 9-11, 17-18, and 20-21 under 35 USC 103 as being unpatentable over Vigneau (U.S. Pat. Pub. 2006/0292398) in view of Sun (U.S. Pat. No. 9,835,199) with motivation provided by Bengtsson (U.S> Pat. Pub. No. 2006/0216429), the applicant(s) argues that these references, separately or combined, do not teach that the layer contains between 10 and 20 weight percent of solid lubricant, between 80 and 90 weight percent of soft metal matrix, and between 2 and 8 weight percent of aluminum, with balance copper, as required by the amended claims 1 and 10.  
Specifically, Applicant first argues that Sun is drawn to a sliding bearing structure which is different from the structure to which the claims are directed and from the structure presented in Vigneau, therefore one of ordinary skill in the art would not find it obvious to combine the teachings of Sun and Vigneau to reach the claimed configuration.
The Office respectfully considers this argument not persuasive.  As was previously described in the Final Rejection of 05/06/2022 (hereinafter “Final Rejection”), Sun describes a self-lubricating coating of similar form to that of Vigneau, containing a solid lubricant (molybdenum disulfide) distributed in a soft metal matrix (CuAl), see Final rejection, para. 12).  While Sun does not explicitly teach the use of the self-lubricating coating within a turbojet application, Sun is relevant art to Vigneau since Sun teaches a self-lubricating coating intended to solve the same problem as described by Vigneau – to reduce wear between two metal components in contact (see Sun, Col. 4, ln 5-8 and ln 16-24 and Vigneau, [0004]).  Further, as also previously presented in the Final rejection, para. 11, it is known in the art to use CuAl protective coatings, like the coating taught by Sun, for reducing wear in turbojet fan blade roots, as described by Bengtsson ([0004]).  Due to these two factors, the teachings of Sun regarding its self-lubricating protective coating may be considered to be directly relevant to Vigneau, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating at the blade root/disk interface of Vigneau such that the soft metal matrix is a composition of copper and aluminum (specifically CuAl) rather than nickel, and such that the solid lubricant is molybdenum disulfide rather than graphite, as taught by Sun, with the motivation that such a configuration provides good abrasion resistance and lubricity under conditions of high temperature and pressure on the coating, as described in Sun (Col. 4, ln 5-8 and ln 16-24). 
Applicant further argues that in regards to claims 20 and 21 that, since Sun does not explicitly disclose that the self-lubricating coating may be applied to a titanium base material, Sun in fact teaches away from such a use of the coating, and therefore the modification of Vigneau to comprise the self-lubricating coating of Sun applied to a titanium base material, as is required by claims 20 and 21, is improper.
The Office respectfully considers this argument not persuasive.  While Sun does not explicitly teach that the self-lubricating coating may be applied to titanium, Sun in no way cautions against such a usage.  In fact, Sun’s list of materials to which the self-lubricating coating may be applied is left open-ended by the inclusion of the preceding phrase “but is not limited to” (see Sun, Col. 3, ln 26-29).  According to MPEP 1504.03(III), “A reference may be said to teach away when a person of ordinary skill, upon reading the reference...would be led in a direction divergent from the path that was taken by the applicant." See In re Haruna, 249 F.3d 1327, 58USPQ2d 1517 (Fed. Cir. 2001)”.  MPEP 2141.02(VI) also states that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  These passages establish a standard for determining what qualifies as “teaching away” within a reference.  Since Sun merely presents an open-ended list of possible base materials (i.e. one or more alternatives), and provides no direct teaching against using the coating on a titanium base material which would guide one of ordinary skill in the art in a direction divergent from the modification of Vigneau with the coating of Sun, it is clear, based on the standard for “teaching away” established above, that Sun does not teach away from such a modification. Further still, other references in the art, such as Bengtsson, and Applicant’s own assertions in para. [0040] of the specification, directly support the assertion that such a modification would be desirable, since metal interfaces comprising titanium metal surfaces that are in contact with each other experience particularly high wear due to the high coefficient of friction of titanium (Bengtsson , [0003], ln 10-13), and hence would benefit particularly from a lubricating layer such as the self-lubricating layer of Sun.  Bengtsson presents this fact as the reason why CuAl anti-wear coatings, such at that of Sun, are used to protect blade roots, which are conventionally made from titanium, and thus experience high wear (Bengtsson, para. [0003], ln 10-13 – [0004]).  Therefore, Bengtsson provides a concrete example that applying a coating like the coating taught by Sun to a titanium base metal is not only desirable but common practice in the art.
Applicant also argues that the solid lubricant particle size distribution claimed in new claims 23 and 24 is not taught by the above cited references. 
The Office respectfully considers this argument persuasive.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 23 and 24 under 35 USC 103 as being unpatentable over as being unpatentable over Vigneau as modified by Sun and Tefft with motivation provided by Bengtsson according to claims 1 and 10, and in further view of Rao (U.S. Pat. No. 5,302,450) (see below rejections). 

Claim Interpretation
Applicant’s newly presented claims 23 and 24 comprise the phrase “a particle size distribution of -177 + 10 micro meters.”  The Applicant does not define within the specification what is meant by a negative particle size distribution, however to the Examiner’s best understanding of the norms within the art, this phrase may be interpreted as meaning a particle size distribution of less than or equal to 177 + 10 micro meters.  The claims are thus examined under this interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9-11, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneau (U.S. Pat. Pub. No. 2006/0292398 A1) in view of Sun (U.S. Pat. No. 9,835,199 B2) and Tefft (U.S. Pat. No. 6,751,863 B2) as evidenced by Bengtsson (U.S. Pat. Pub. No. 2006/0216429 A1).
Regarding claim 1, Vigneau discloses a coating (self-lubricating coating 28) for a blade root/disk interface (see Fig. 1-4, [0004-0005], [0022]), comprising: a layer of soft metal matrix (nickel), and a solid lubricant (graphite) distributed through the soft metal matrix in particles of solid lubricant (see Fig. 2 and [0018], ln 7-15).
Vigneau fails to teach that the soft metal matrix is CuAl, that the solid lubricant is molybdenum disulfide, or that the layer contains between 10 and 20 weight percent of solid lubricant, between 80 and 90 weight percent of soft metal matrix, and between 2 and 8 weight percent of aluminum, with balance copper.
Sun exhibits a self-lubricating coating similar to that of Vigneau, comprising a “mixed layer” of copper alloy (soft metal matrix), and a solid lubricant distributed through the copper alloy in particles of solid lubricant (Fig. 1 and Col. 3, ln 14-21).  Sun teaches that the copper alloy (soft metal matrix) be a composition of copper and aluminum (CuAl) (Col. 3, ln 26-33), and the solid lubricant may be composed of one or both of molybdenum disulfide and graphite (Col. 3, ln 51-55 and Col. 3, ln 66 – Col. 4, ln 7).  Sun teaches that such a configuration provides good abrasion resistance and lubricity under conditions of high temperature and pressure on the coating (Col. 4, ln 5-8 and ln 16-24), as may be experienced in a turbofan engine blade/root interface.  Sun further teaches that the self-lubricating coating “mixed layer” may contain a mass ratio of 1:(0.02-0.2), which, when expressed as percentages and in terms of weight rather than mass (the ratios of which are identical), corresponds to a range of approximately between 2 and 17 weight percent of solid lubricant, and between 83 and 98 weight percent of soft metal matrix.  This range overlaps the claimed range of between 10 and 20 weight percent of solid lubricant, and between 80 and 90 weight percent of soft metal matrix.
While Sun does not explicitly teach the use of the self-lubricating coating within a turbojet application, Sun is relevant art to Vigneau since Sun teaches a self-lubricating coating intended to solve the same problem as described by Vigneau – to reduce wear between two metal components in contact (see Sun, Col. 4, ln 5-8 and ln 16-24 and Vigneau, [0004]).  Further, copper aluminum coatings such as taught by Sun are known in the art to be suitable for use in this environment.  Please see evidentiary reference Bengtsson which shows that anti-wear coatings comprising copper aluminum alloy layers are capable of use in a turbine engine in order to protect turbine blade roots and would have a reasonable expectation of success due to their inherent material properties (see Bengtsson, [0004]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating at the blade root/disk interface of Vigneau such that the soft metal matrix is a composition of copper and aluminum (specifically CuAl) rather than nickel, and such that the solid lubricant is molybdenum disulfide rather than graphite, as taught by Sun, since such a configuration provides good abrasion resistance and lubricity under conditions of high temperature and pressure on the coating, as described in Sun (Col. 4, ln 5-8 and ln 16-24), and in order to thereby protect the blade roots of Vigneau, as described by Bengtsson ([0004]).  Further, based on the teachings of Sun regarding the weight proportion ranges of solid lubricant and soft metal matrix (see in re Sun), one of ordinary skill in the art may select a set of values within the disclosed ranges (10 to 20 weight percent solid lubricant and 80 to 90 weight percent soft metal matrix) which meet the claimed ranges.
Tefft exhibits a protective coating (80) for reducing wear on a blade root surface at the blade root/disk interface (42) (see Fig. 1 and 4, and Col. 2, ln 2-16).  Tefft teaches that the protective coating may be metal layer with a composition of a copper and aluminum (CuAl) only, wherein, if these two components are the only components in the metal layer, then the layer contains between 6 and 8.5 weight percent of aluminum, and balance copper (see Col. 4, ln 32-46; here, Tefft lists many additional components which may be included in the layer, however Tefft teaches that all of these additional components may be omitted (set to 0%), leaving only copper and aluminum, and impurities which exist in any CuAl layer).  This range overlaps the claimed range of 2 to 8 weight percent of aluminum, and balance copper, therefore a value within the disclosed range may be selected which meets the claimed range (for example, a value of 7 percent weight of aluminum).  Tefft teaches that this composition of CuAl provides protection for to the wear surface upon which it is applied (Col. 4, ln 45-46).
Because both Tefft and Vigneau describe coatings for reducing wear on blade roots at a blade root/disk interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CuAl soft metal matrix layer of Vigneau as modified by Sun, such that the layer contains 7 percent weight aluminum, and balance copper, because this composition is known in the art to protect the wear surface upon which the layer is applied, as described in Tefft (Col. 4, ln 45-46).  
Regarding claim 6, Vigneau further discloses that the layer has a thickness of between 50 micrometers to 200 micrometers (0.00197 to 0.00787 inches) ([0021], ln 1-4), which overlaps the claimed range of 0.001 and 0.005 inches, therefore a value within the disclosed range may be selected which meets the claimed range.
Regarding claim 9, Sun further teaches that when the coating of composition as taught by Sun is exposed to wear (pressure and high temperature), the lubricant is extruded to cover the surface of the coating, thereby generating a solid lubricant based lubricating film (tribofilm) at the wear surface (Col. 4, ln 23-31).
Regarding claim 10, Vigneau further discloses a coated blade root/disk interface, comprising: a blade root (20) mounted in a disk (30) with contact surfaces defining at least one interface between the blade root and the disk (18) (see Fig. 1-4 and [0022]), and a coating at the at least one interface, the coating comprising the layer of soft metal matrix and solid lubricant distributed through the matrix in particles of solid lubricant as described in re claim 1 (see Fig. 1-4 and [0022]). 
Vigneau fails to teach that the soft metal matrix is CuAl, that the solid lubricant is molybdenum disulfide, or that the layer contains between 10 and 20 weight percent of solid lubricant, between 80 and 90 weight percent of soft metal matrix, and between 2 and 8 weight percent of aluminum, with balance copper.
Sun exhibits a self-lubricating coating similar to that of Vigneau, comprising a “mixed layer” of copper alloy (soft metal matrix), and a solid lubricant distributed through the copper alloy in particles of solid lubricant (Fig. 1 and Col. 3, ln 14-21).  Sun teaches that the copper alloy (soft metal matrix) be a composition of copper and aluminum (CuAl) (Col. 3, ln 26-33), and the solid lubricant may be composed of one or both of molybdenum disulfide and graphite (Col. 3, ln 51-55 and Col. 3, ln 66 – Col. 4, ln 7).  Sun teaches that such a configuration provides good abrasion resistance and lubricity under conditions of high temperature and pressure on the coating (Col. 4, ln 5-8 and ln 16-24), as may be experienced in a turbofan engine blade/root interface.  Sun further teaches that the self-lubricating coating “mixed layer” may contain a mass ratio of 1:(0.02-0.2), which, when expressed as percentages and in terms of weight rather than mass (the ratios of which are identical), corresponds to a range of approximately between 2 and 17 weight percent of solid lubricant, and between 83 and 98 weight percent of soft metal matrix.  This range overlaps the claimed range of between 10 and 20 weight percent of solid lubricant, and between 80 and 90 weight percent of soft metal matrix.
While Sun does not explicitly teach the use of the self-lubricating coating within a turbojet application, Sun is relevant art to Vigneau since Sun teaches a self-lubricating coating intended to solve the same problem as described by Vigneau – to reduce wear between two metal components in contact (see Sun, Col. 4, ln 5-8 and ln 16-24 and Vigneau, [0004]).  Further, copper aluminum coatings such as taught by Sun are known in the art to be suitable for use in this environment.  Please see evidentiary reference Bengtsson which shows that anti-wear coatings comprising copper aluminum alloy layers are capable of use in a turbine engine in order to protect turbine blade roots and would have a reasonable expectation of success due to their inherent material properties (see Bengtsson, [0004]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating at the blade root/disk interface of Vigneau such that the soft metal matrix is a composition of copper and aluminum (specifically CuAl) rather than nickel, and such that the solid lubricant is molybdenum disulfide rather than graphite, as taught by Sun, since such a configuration provides good abrasion resistance and lubricity under conditions of high temperature and pressure on the coating, as described in Sun (Col. 4, ln 5-8 and ln 16-24), and in order to thereby protect the blade roots of Vigneau, as described by Bengtsson ([0004]).  Further, based on the teachings of Sun regarding the weight proportion ranges of solid lubricant and soft metal matrix (see in re Sun), one of ordinary skill in the art may select a set of values within the disclosed ranges (10 to 20 weight percent solid lubricant and 80 to 90 weight percent soft metal matrix) which meet the claimed ranges.
Tefft exhibits a protective coating (80) for reducing wear on a blade root surface at the blade root/disk interface (42) (see Fig. 1 and 4, and Col. 2, ln 2-16).  Tefft teaches that the protective coating may be metal layer with a composition of a copper and aluminum (CuAl) only, wherein, if these two components are the only components in the metal layer, then the layer contains between 6 and 8.5 weight percent of aluminum, and balance copper (see Col. 4, ln 32-46; here, Tefft lists many additional components which may be included in the layer, however Tefft teaches that all of these additional components may be omitted (set to 0%), leaving only copper and aluminum, and impurities which exist in any CuAl layer).  This range overlaps the claimed range of 2 to 8 weight percent of aluminum, and balance copper, therefore a value within the disclosed range may be selected which meets the claimed range (for example, a value of 7 percent weight of aluminum).  Tefft teaches that this composition of CuAl provides protection for to the wear surface upon which it is applied (Col. 4, ln 45-46).
Because both Tefft and Vigneau describe coatings for reducing wear on blade roots at a blade root/disk interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CuAl soft metal matrix layer of Vigneau as modified by Sun, such that the layer contains 7 percent weight aluminum, and balance copper, because this composition is known in the art to protect the wear surface upon which the layer is applied, as described in Tefft (Col. 4, ln 45-46).
Regarding claim 11, Vigneau further discloses that the at least one interface (region where “contact zone” of the blade contacts the rotor disk, see Fig. 4) is defined by a blade root surface (18) and an opposed disk surface (see Fig. 4 and [0022]), and wherein the coating is on the blade root surface (see Fig. 4 and [0022]).  
Regarding claim 17, Vigneau further discloses that the layer has a thickness of between 50 micrometers to 200 micrometers (0.00197 to 0.00787 inches) ([0021], ln 1-4), which overlaps the claimed range of 0.001 and 0.005 inches, therefore a value within the disclosed range may be selected which meets the claimed range.
Regarding claim 20, Sun further teaches that when the coating of composition as taught by Sun is exposed to wear (pressure and high temperature), the lubricant is extruded to cover the surface of the coating, thereby generating a solid lubricant based lubricating film (tribofilm) at the wear surface (Col. 4, ln 23-31).
Regarding claim 21, Vigneau further discloses that the coating is applied to a titanium alloy substrate ([0021], ln 2-4).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneau as modified by Sun and Tefft as evidenced by Bengtsson according to claim 11, and in further view of Wayte (U.S. Pat. No. 5,356,545).
Regarding claim 12, Vigneau as modified by Sun and Tefft according to claim 11 exhibits the coated blade root/disk interface of claim 11.  Vigneau further discloses that the blade root may be made of a titanium alloy ([0007]), and that at least the contact zone of the blade root is covered in the coating ([0010]), but Vigneau fails to explicitly teach that the coating is on both of the blade root surface and the opposed disk surface.  
Wayte exhibits a rotor disk having dovetail slots and blades which may be assembled into the dovetail slots, both being made of titanium (Col. 2, ln 26-29).  Wayte teaches that a dry lubricant anti-wear layer (Col. 2, ln 29-32) or a soft metal protective coating (Col. 2, ln 64-66) may be applied to both of the mating faces of the blade root and the opposed disk surface at a blade root/disk interface in order to increase the fatigue life of the components (Col. 2, ln 64-66).
Because both Vigneau and Wayte describe coatings for protecting titanium blade roots in contact with rotor disk sockets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade root/disk interface of Vigneau, such that the coating of Vigneau is applied to both the both of the blade root surface and the opposed disk surface (the mating surface), as taught by Wayte, in order to increase the fatigue life of the disk in addition to that of the blade root, as described in Wayte (Col. 2, ln 64-66).
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneau as modified by Sun and Tefft as evidenced by Bengtsson according to claim 10, and in further view of Wayte (U.S. Pat. No. 5,356,545) with motivation provided by Popp (U.S. Pat. No. 4,659,282).
Regarding claim 22, Vigneau as modified by Sun according to claim 10 exhibits the coated blade root/disk interface of claim 10.  Vigneau further discloses that the surface of the blade root at the at least one interface is a titanium alloy surface ([0007], ln 1-3 and [0021], ln 2-4).
Vigneau fails to teach that the surface of the disk at the at least one interface is a titanium alloy surface.
Wayte exhibits a rotor disk having dovetail slots and blades which may be assembled into the dovetail slots, both being made of titanium (Col. 2, ln 26-29).  
Popp teaches that in gas turbine engines, especially gas turbine engines for aircraft, use is made of titanium alloys for rotors and blades due to titanium’s low specific weight and excellent strength at high temperature (Col. 1, ln 17-19 and ln 40-43).
Because both Vigneau and Wayte describe coatings for protecting titanium blade roots in contact with rotor disk sockets, and since both Vigneau and Popp describe gas turbine engine components for aircraft engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disk of Vigneau to be made of titanium alloy, such that the surfaces of both the blade root and the disk which define the at least one interface are titanium alloy surfaces, as taught by Wayte, since titanium alloy is well known in the art for use in forming rotors and blades due to Titanium’s low specific weight and excellent strength at high temperature, as described by Popp (Col. 1, ln 17-19 and ln 40-43).
Claim(s) 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneau as modified by Sun and Tefft as evidenced by Bengtsson according to claims 1 and 10, and in further view of Rao (U.S. Pat. No. 5,302,450).
Regarding claim 23, Vigneau as modified by Sun and Tefft according to claim 1 exhibits the coating of claim 1, wherein the solid lubricant is distributed through the matrix in particles of solid lubricant (see in re claim 1).  Vigneau also teaches that the solid lubricant particles (graphite prior to the above modification of Vigneau by Sun and Tefft) coated by nickel have a particle size distribution of 20-100 micro meters ([0016]) within a total layer thickness of 50 to 200 micro meters ([0021]).   Since the entire coated particle of Vigneau has a size less than 177 + 10 micro meters, it follows that the graphite solid lubricant particles of Vigneau also have a particle size distribution less than 177 + 10 micro meters, however Vigneau fails to teach that Molybdenum Disulfide (MoS2) particles of solid lubricant have a particle size distribution of less than or equal to 177 + 10 micro meters.
Rao exhibits a self-lubricating coating (A, see Fig. 1-4) for protecting metal wear interfaces (including Titanium surfaces) in high temperature settings (see Col. 1, ln 7-12), such as the settings of Vigneau, Sun, and Tefft, comprising: a layer of soft metal matrix (here, shells 12/18 are fused to adjacent shells to comprise matrix 14, of Copper, abbrev. Cu, see Col. 2, ln 55-57 and Col. 4, ln 20-28), and a solid lubricant (11/17, Molybdenum Disulfide, abbrev. MoS2, see Col. 4, ln 20-28 and ln 51-64) distributed through the soft metal matrix in particles of solid lubricant (see Fig. 1-4, Col. 2, ln 43-43-57, Col. 4, ln 20-28, and Col. 4, ln 51-64). The coating of Rao comprises a layer thickness of 25-175 microns (Col. 2, ln 66-68), similar to that of Vigneau (see above), and Rao teaches that the solid lubricant particles distributed within the layer have an average particle size distribution of 2-10 micro meters (Col. 4, ln 59-60), and are coated by soft metal having a thickness of 5-40 microns (Col. 4, ln 53-59), thereby forming a coated particle size distribution of 12-90 microns (average solid lubricant particle size + 2*soft metal thickness), similar to that of Vigneau.  
Because Vigneau teaches solid lubricant particles of graphite with a particle size distribution of less than 177 + 10 micro meters, since Vigneau as modified by Sun and Tefft according to claim 1 is modified to include Molybdenum Disulfide (MoS2) particles of solid lubricant rather than graphite, and since Rao describes a similar self-lubricating coating for protecting metal wear interfaces to that of since Vigneau as modified by Sun and Tefft according to claim 1, each coating being of similar thicknesses and comprising the same Molybdenum Disulfide (MoS2) solid lubricant distributed within a copper metal matrix, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Molybdenum Disulfide (MoS2) solid lubricant particles of Vigneau as modified by Sun and Tefft according to claim 1 to have an average particle size distribution of 2-10 micro meters, as taught by Rao, since one of ordinary skill in the art must choose a particle size distribution when introducing the Molybdenum Disulfide (MoS2) solid lubricant particles within Vigneau as modified according to claim 1, and since the coating of Rao is analogous to the coating of Vigneau as modified by Sun and Tefft.  Further, the coating of Rao exhibits a solid lubricant particle size distribution similar to the solid lubricant particle size distribution of the graphite particles originally anticipated by Vigneau, therefore it would have been obvious to one of ordinary skill in the art to embody the Molybdenum Disulfide (MoS2) solid lubricant particles of Vigneau as modified according to claim 1 to have the size distribution of Rao, which represents approximately the same size distribution of solid lubricant particles as was originally suggested in Vigneau.
Regarding claim 24, Vigneau as modified by Sun and Tefft according to claim 10 exhibits the coated blade/root interface of claim 10, wherein the solid lubricant is distributed through the matrix of the coating in particles of solid lubricant (see in re claim 10).  Vigneau also teaches that the solid lubricant particles (graphite prior to the above modification of Vigneau by Sun and Tefft) coated by nickel have a particle size distribution of 20-100 micro meters ([0016]) within a total layer thickness of 50 to 200 micro meters ([0021]).   Since the entire coated particle of Vigneau has a size less than 177 + 10 micro meters, it follows that the graphite solid lubricant particles of Vigneau also have a particle size distribution less than 177 + 10 micro meters, however Vigneau fails to teach that Molybdenum Disulfide (MoS2) particles of solid lubricant have a particle size distribution of less than or equal to 177 + 10 micro meters.
Rao exhibits a self-lubricating coating (A, see Fig. 1-4) for protecting metal wear interfaces (including Titanium surfaces) in high temperature settings (see Col. 1, ln 7-12), such as the settings of Vigneau, Sun, and Tefft, comprising: a layer of soft metal matrix (here, shells 12/18 are fused to adjacent shells to comprise matrix 14, of Copper, abbrev. Cu, see Col. 2, ln 55-57 and Col. 4, ln 20-28), and a solid lubricant (11/17, Molybdenum Disulfide, abbrev. MoS2, see Col. 4, ln 20-28 and ln 51-64) distributed through the soft metal matrix in particles of solid lubricant (see Fig. 1-4, Col. 2, ln 43-43-57, Col. 4, ln 20-28, and Col. 4, ln 51-64). The coating of Rao comprises a layer thickness of 25-175 microns (Col. 2, ln 66-68), similar to that of Vigneau (see above), and Rao teaches that the solid lubricant particles distributed within the layer have an average particle size distribution of 2-10 micro meters (Col. 4, ln 59-60), and are coated by soft metal having a thickness of 5-40 microns (Col. 4, ln 53-59), thereby forming a coated particle size distribution of 12-90 microns (average solid lubricant particle size + 2*soft metal thickness), similar to that of Vigneau.  
Because Vigneau teaches solid lubricant particles of graphite with a particle size distribution of less than 177 + 10 micro meters, since Vigneau as modified by Sun and Tefft according to claim 10 is modified to include Molybdenum Disulfide (MoS2) particles of solid lubricant rather than graphite, and since Rao describes a similar self-lubricating coating for protecting metal wear interfaces to that of since Vigneau as modified by Sun and Tefft according to claim 10, each coating being of similar thicknesses and comprising the same Molybdenum Disulfide (MoS2) solid lubricant distributed within a copper metal matrix, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Molybdenum Disulfide (MoS2) solid lubricant particles of Vigneau as modified by Sun and Tefft according to claim 10 to have an average particle size distribution of 2-10 micro meters, as taught by Rao, since one of ordinary skill in the art must choose a particle size distribution when introducing the Molybdenum Disulfide (MoS2) solid lubricant particles within Vigneau as modified according to claim 10, and since the coating of Rao is analogous to the coating of Vigneau as modified by Sun and Tefft.  Further, the coating of Rao exhibits a solid lubricant particle size distribution similar to the solid lubricant particle size distribution of the graphite particles originally anticipated by Vigneau, therefore it would have been obvious to one of ordinary skill in the art to embody the Molybdenum Disulfide (MoS2) solid lubricant particles of Vigneau as modified according to claim 10 to have the size distribution of Rao, which represents approximately the same size distribution of solid lubricant particles as was originally suggested in Vigneau.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745